Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 remain pending.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 26 - Line 6 & Paragraph 28 - Lines 2 & 4 all identify the sensor with reference character “2” where the specification previously identifies the sensor with reference character “5” (see Paragraph 24 - Line 5 & Paragraph 29 - Line 5) and notes reference character “2” is supposed to identify the database (see Paragraph 20 - Line 4 & Paragraph 29 - Line 2).
Paragraphs 26 & 28 should be amended to correctly identify the sensor with reference character “5”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 & Claim 3 both recite in Line 5 an “arithmetic operation means”.  So this term meets the three-prong test because it uses the term “means” which is being modified by functional language (performs an “arithmetic operation”) and is not further modified with sufficient structure, material or acts to perform the claimed function.
Looking to the applicant’s original disclosure, the “arithmetic operation means” was described as being something that serves as a control mechanism for the inverter (see Paragraph 18 - Lines 21-24). 
Claim 5 recites a “storage means”.  So this term meets the three-prong test because it uses the term “means” which is being modified by functional language (acts as “storage” for a database) and is not further modified with sufficient structure, material or acts to perform the claimed function.
Looking to the applicant’s original disclosure, the “storage means” was described as being some feature/component that stores the database (see Paragraph 26 - Lines 1-4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US 2016/0178464 A1) (Burns hereinafter) in further view of Kubes (US 2015/0292399 A1) (Kubes hereinafter) & Uehara et al (US 4,658,890 A) (Uehara hereinafter).
Regarding Claim 1, Burns teaches:  A compressor (218) comprising: 
a rotation shaft (Paragraph 57; This paragraph describes how a HP shaft (217) couples to the HP compressor (218)); 
a motor configured to drive the rotation shaft (Paragraph 6 & 37; Paragraph 37 describes how the compressor rotor system includes an accessory gearbox drive shaft.  Paragraph 6 describes how the conventional accessory gearbox can be replaced by “more electric” system that have embedded electrical motors mounted directly on the engine mainline shaft.); 
arithmetic operation means for controlling the rotation of the shaft (Paragraphs 53, 54 & 74; Paragraph 53 describes how the system has a torque monitoring system (133) that receives, monitors, processes & analyses torque signals output by the torque sensors (142).  Paragraph 54 describes how depending on the interpretation of the torque signals, the torque monitoring system 
an impeller attached to the rotation shaft (Paragraph 3; This describes how the compressors include alternating stages of rotating blades, where each set of rotating blades in each stage would form an impeller), 
wherein at least information regarding shaft power detected from the motor is used to control a rotating state of the impeller (Paragraphs 12, 53, 54; Paragraph 12 - Lines 58-65 describes how the torque sensor output can be used to determine the shaft power and thereby determine the health of the components located on or coupled to the LP, IP or HP engine shafts.  Paragraphs 53-54 describes how the signals received by the torque monitoring system can cause automatic adjustments to the operation of the system.  Paragraph 74 identifies how water slugs hitting one of the rotor blades can be detected by the system).  
Burns is silent regarding:  an inverter configured to supply electric power to the motor; and
the rotating state of the impeller is controlled such that adhesion of liquid droplets to blades of the impeller is suppressed.
However, Kubes does teach a compressor (120) & a turbine (130) assembly (see Figure 1), where an inverter (140) is configured to supply electric power to the motor (125) that drives the compressor (Figure 1).  
Having the compressor & turbine driven by an electric motor controlled by inverters would provide the benefit of broadening the operational capacity of the engine & allow the compressor 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor/turbine assembly of Burns (who describes in Paragraphs 6 & 37 how their compressor can be driven by an electric motor) to have the motor configured to be controlled by an inverter, as taught by Kubes, to provide the benefit of allowing the compressor to have its rotational velocity varied (see Paragraph 32 of Kubes).
While Burns does teach how their system is able to detect the impact of water slugs on the impeller blades (see Paragraph 74) based on signals from a torque sensor, and adjust the operation of the system (see Paragraphs 53-54), they don’t provide any guidance on how the operation is adjusted.  HOWEVER, Uehara discloses how it is known to rotate impellers at sufficient speeds so that fluid does not adhere to the surface of the blades (see Column 4 - Lines 45-50).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the compressor/turbine assembly of Burns (which as described in Paragraph 74 is configured to detect the presence of a water slug if it impacts the blades of a rotor & to modify the operation of the system upon detected changes to the shafts torque (see Paragraphs 53-54)) as modified by Kubes (to have the electric motor controlled by an inverter) to control the rotating state of the impeller such that the adhesion of liquid droplets to the blades are suppressed (as being taught by Uehara).  
Regarding Claim 2, Burns in view of Kubes & Uehara teaches the invention as disclosed above in Claim 1, wherein Burns in view of Uehara teaches:  wherein the arithmetic operation means performs control such that a rotation speed of the motor is temporarily raised via the inverter in a case in which it is determined that a liquid film has been formed (As noted above, Burns describes in Paragraph 53 describes how the system has a torque monitoring system (133) that receives, monitors, processes & analyses torque signals output by the torque sensors (142).  Paragraph 54 describes how depending on the interpretation of the torque signals, the torque monitoring system can cause a number of different actions to occur, including “cause the gas turbine engine electronics (130) to automatically adjust an operating parameter of the system.  Paragraph 74 identifies how the system is able to detect a water slug hitting one of the rotor blades.  Uehara teaches how the rotating speed of the impeller is raised to an appropriate speed so that the condensed fluid is scattered in all directions by the centrifugal force.).  

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in further view of Kubes, Uehara, Pinguet et al (US 2010/0145634 A1) (Pinguet hereinafter).
Regarding Claim 3, Burns teaches:  A compressor (218) comprising: 
a rotation shaft (Paragraph 57; This paragraph describes how a HP shaft (217) couples to the HP compressor (218)); 
a motor configured to drive the rotation shaft (Paragraph 6 & 37; Paragraph 37 describes how the compressor rotor system includes an accessory gearbox drive shaft.  Paragraph 6 describes how the conventional accessory gearbox can be replaced by “more electric” system that have embedded electrical motors mounted directly on the engine mainline shaft.); 
arithmetic operation means for controlling the rotation of the shaft (Paragraphs 53, 54 & 74; Paragraph 53 describes how the system has a torque monitoring system (133) that receives, monitors, processes & analyses torque signals output by the torque sensors (142).  Paragraph 54 describes how depending on the interpretation of the torque signals, the torque monitoring system 
an impeller attached to the rotation shaft (Paragraph 3; This describes how the compressors include alternating stages of rotating blades, where each set of rotating blades in each stage would form an impeller), 
wherein at least information regarding shaft power detected from the motor is used to control a rotating state of the impeller (Paragraphs 12, 53, 54; Paragraph 12 - Lines 58-65 describes how the torque sensor output can be used to determine the shaft power and thereby determine the health of the components located on or coupled to the LP, IP or HP engine shafts.  Paragraphs 53-54 describes how the signals received by the torque monitoring system can cause automatic adjustments to the operation of the system.  Paragraph 74 identifies how water slugs hitting one of the rotor blades can be detected by the system).  
Burns is silent regarding:  an inverter configured to supply electric power to the motor; 
a sensor disposed on an upstream side of the impeller, and 
wherein at least information regarding a flowing speed of a liquid from the sensor is used to control a rotating state of the impeller such that adhesion of liquid droplets to blades of the impeller is suppressed.  
However, Kubes does teach a compressor (120) & a turbine (130) assembly (see Figure 1), where an inverter (140) is configured to supply electric power to the motor (125) that drives the compressor (Figure 1).  
Having the compressor & turbine driven by an electric motor controlled by inverters would provide the benefit of broadening the operational capacity of the engine & allow the compressor 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor/turbine assembly of Burns (who describes in Paragraphs 6 & 37 how their compressor can be driven by an electric motor) to have the motor configured to be controlled by an inverter, as taught by Kubes, to provide the benefit of allowing the compressor to have its rotational velocity varied (see Paragraph 32 of Kubes).
While Burns does teach how their system is able to detect the impact of water slugs on the impeller blades (see Paragraph 74) based on signals from a torque sensor, and adjust the operation of the system (see Paragraphs 53-54), they don’t provide any guidance on how the operation is adjusted.  HOWEVER, Uehara discloses how it is known to rotate impellers at sufficient speeds so that fluid does not adhere to the surface of the blades (see Column 4 - Lines 45-50).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the compressor/turbine assembly of Burns (which as described in Paragraph 74 is configured to detect the presence of a water slug if it impacts the blades of a rotor & to modify the operation of the system upon detected changes to the shafts torque (see Paragraphs 53-54)) as modified by Kubes (to have the electric motor controlled by an inverter) to control the rotating state of the impeller such that the adhesion of liquid droplets to the blades are suppressed (as being taught by Uehara).  
Burns uses a torque sensor to determine whether a water slug has impacted the rotor blade (see Paragraphs 53-54 & 74).  HOWEVER, Pinguet teaches how the presence of a water slug can be detected with an optical fluid analyzer or the like (see Paragraph 50) where the system cross-correlates the output data from the two phase detectors and/or combining temporal measurements from a single phase detector WITH a sample flow rate to determine volumetric flow for the phase of the multi-phase mixture (method step 183).  Please note that the proposed amendment being made is to modify Burns (which is able to detect the presence of the liquid slug AFTER the slug has already impacted the rotor blades by monitoring the operating torque) to have an optical sensor that is able to detect the presence of the slug & determine the volume of the slug by monitoring the flow rate (as is being taught by Pinguet) BEFORE the liquid slug enters the compressor.  This would allow the system to pre-emptively adjust the rotation speed of the impeller (as described in Paragraphs 53-54 of Burns) such that it was rotated at sufficient speeds so that fluid does not adhere to the surface of the blades (as taught by Uehara in Column 4 - Lines 45-50) before the slug impacts the rotor blade, thereby minimizing the amount of liquid film that would collect on the blade. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify the compressor/turbine assembly of Burns (which as described in Paragraph 74 is configured to detect the presence of a water slug if it impacts the blades of a rotor & to modify the operation of the system upon detected changes to the shafts torque (see Paragraphs 53-54)) as modified by Kubes (to have the electric motor controlled by an inverter) & by Uehara (to have the blades rotated at sufficient speeds to prevent the accumulation of a liquid film on the blade) to control the rotating state of the impeller such that the adhesion of liquid droplets to the blades are suppressed based on the detected presence & volume of a water slug.  
Regarding Claim 5, Burns in view of Kubes, Uehara & Pinguet teaches the invention as disclosed above in Claim 3, wherein Burns further teaches:  further comprising: 
storage means (Paragraph 74; As noted above, the term “storage means” is being interpreted under 35 USC 112(f) as being directed to some feature/component that stores the database (see Paragraph 26 - Lines 1-4 of the applicants original disclosure; Burns teaches how the system has data storage (120 & 146)), wherein 
the storage means includes a database for determining a state in which formation of a liquid film is determined (Paragraph 74; The system is designed to monitor & detect for rapid waveforms, for example a time response waveform for a highly damped torque impulse caused by a water slug hitting one of the rotor blades.  So the memory would have a database of acceptable torque impulse threshold values so the system can determine if/when the torque impulse exceeds the threshold indicating a water slug has hit one of the rotor blades).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burns, Kubes, Uehara & Pinguet as applied to claim 3 above, and further in view of Molla et al (US 2017/0227479 A1) (Molla hereinafter).
Regarding Claim 4, Burns in view of Kubes, Uehara & Pinguet teaches the invention as disclosed above in Claim 3, wherein Burns, Kubes, Uehara & Pinguet are all silent regarding:  wherein information regarding liquid droplet diameters is used with at least the information regarding the flowing speed of the liquid from the sensor to control the rotating state of the impeller such that adhesion of the liquid droplets to the blades of the impeller is suppressed.  
HOWEVER, Molla teaches how until sufficient volume of liquid is available to form the liquid slugs, the liquid is typically not measurable and the liquid slugs need to be sufficiently large enough to be optically detected, see Paragraph 34.  So therefore, if the system of Burns (as modified by Pinguet in view of Claim 3 to have an optical sensor for detecting the 
Therefore, the examiner holds that it would have bene obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Burns (as modified by Uehara, Kubes & Pinguet in view of Claim 3) to have the information regarding the liquid droplet diameter used with the flowing speed to control the rotating state of the impeller, as taught by Molla.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dhiman et al (US 2013/0032646 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746